DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species C (Figs. 3, 5, 7, 10 ,12) and sub-species i (Figs. 3, 7-9) in the reply filed on 7/5/2022 is acknowledged.  Claims 3-4, 6-9, 23-24 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Objections
Claim 21 is objected to because it should read “between the 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 11-12 recite the limitation "the at least one rail" or “the rail”.  There is insufficient antecedent basis for this limitation in the claim.  It appears that “rail” should be “rail member”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 11, 21-22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,534,517 to Binder.
Regarding claim 1, Binder discloses a roof rail system, the system comprising: at least one rail member (4 – Figs. 1, 5) having an elongate shape extending longitudinally; and a gasket (32) disposed on a lower surface of the at least one rail member (Fig. 5), wherein the lower surface is a mating surface configured for attachment to a corresponding vehicle structure (Figs. 1, 5); wherein the gasket provides a watertight seal between the at least one rail member and the corresponding vehicle structure when the at least one rail member is attached to the corresponding vehicle structure (Fig. 5; “seal 32”).  Regarding the “cured liquid” claim limitation, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).  In this case, although Binder does not disclose the process for forming the gasket (32), Binder does disclose a gasket that provides a watertight seal as claimed.  
Regarding claims 2 and 22, Binder discloses wherein the gasket is disposed sub-flush relative to an outer surface of the at least one rail member (Fig. 5).
Regarding claims 5 and 25, Binder discloses wherein the lower surface of the at least one rail is generally flat (Fig. 5, any minor curvature is within the broadest reasonable interpretation of the claim language).
Regarding claim 11, Binder discloses wherein the at least one rail includes a plurality of feet (Fig. 1 – at least 3 and 4) configured to mate with the corresponding vehicle structure, with the plurality of feet defining the lower surface (see Figs. 3-6).
Regarding claim 21, Binder discloses a roof rail system for a vehicle, comprising: a rail member (4 – Figs. 1, 5) having an elongate shape and attached to a roof of the vehicle; and a gasket of material (32) forming a watertight seal between the between the rail member and an upper surface of the roof of the vehicle (Fig. 5; “seal 32”).  Regarding the “applied as a liquid and cured in place” claim limitation, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).  In this case, although Binder does not disclose the process for forming the gasket (32), Binder does disclose a gasket that provides a watertight seal as claimed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of US Published Application 2017/0015253 to Shibata.
Regarding claim 10, Binder would appear to disclose the gasket extending around the entire perimeter of the lower surface (to act as a seal, the gasket (32) would have to extend around the fastener (Figs. 3, 5), which would extend the gasket around the perimeter as claimed.  However, to the extent there is any doubt, Shibata discloses a roof rail including a gasket (16) that extends around the entire perimeter of the lower surface (Fig. 2 – lower surface of 15).  It would have been obvious to one of ordinary skill to have extended the gasket around the entire perimeter of the lower surface to provide complete sealing for the surface and to provide balanced support for the surface.  
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of WO 2015/085431 to Dhillon, cybershieldinc.com (“Cybershield”) and Loctite SI 5950 Technical Data Sheet (“Loctite”).
Regarding claim 12, Binder fails to disclose using a plateable material for the rail.  However, Dhillon discloses using ABS for a roof rail (para. 0023), which Cybershield discloses is a plateable material (bottom of page 2).  It would have been obvious to one of ordinary skill to have used ABS for the roof rail because the modification only involves choosing from a finite number of predictable materials to use in a roof rail.  The combination fails to disclose the material for the gasket.  However, Loctite discloses that Loctite SI 5950 is a known gasket material (see Product Description).  It would have been obvious to one of ordinary skill to have used Loctite SI 5950 for the gasket because the modification only involves choosing from a finite number of predictable materials to use for a gasket.  Applicant’s specification notes that Loctite SI 5950 is a material that would bond to plateable resin materials (see applicant’s paras. 0065-0067, which notes that Loctite SI 5950 is an exemplary material that would have this characteristic).  
Regarding claim 13, the combination from claim 12 discloses wherein the material of the gasket is not plateable (see applicant’s paras. 0066-0067, which notes that Loctite SI 5950 is an exemplary material that would have this characteristic).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734